Citation Nr: 0917362	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  08-23 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating for individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1943 to February 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2007 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).  A hearing before the undersigned 
Acting Veterans Law Judge was held at the RO in April 2009 
(i.e. a video hearing).  The hearing transcript has been 
associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The Board notes that the Veteran, in his April 2007 raises a 
claim for an increased rating for his service-connected 
posttraumatic stress disorder.  This matter is REFERRED to 
the RO for the appropriate action.


REMAND

The law provides that when a determination on one issue could 
have a significant impact on the outcome of another issue, 
such issues are considered inextricably intertwined and VA is 
required to decide those issues together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  In the present case, the 
Veteran has recently raised a claim for an increased rating 
for posttraumatic stress disorder.  As resolution of this 
matter could have a significant impact on the outcome of the 
claim of TDIU, the Board cannot proceed with the TDIU claim 
until there has been final adjudication of the claim for an 
increased rating for posttraumatic stress disorder.  See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994); 
also Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000) (Both 
holding that in claims involving presumptive service 
connection, the Board must also examine the evidence of 
record to ascertain if there is any other basis upon which to 
develop or grant the claim, including direct service 
connection).  Thus, adjudication of the TDIU claim will be 
held in abeyance pending further development and adjudication 
of the Veteran's claims of entitlement to an increased rating 
for posttraumatic stress disorder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

After the claim of increased rating for 
posttraumatic stress disorder has been 
adjudicated, the AMC should readjudicate 
the appellant's claim of TDIU.  If the 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


